DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-9, 15, and 17-23 are rejected and remain pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Response to Arguments
2) Applicant’s cancellation of Claims 11 and 12 and addition of Claims 21 and 22 are acknowledged. The objections to the claims are hereby withdrawn.
3) Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 19, and 20 under 3 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention. A new ground is rejection is made in view of new Claim 23.
3.1) Applicant’s arguments with respect to the application of Delaruelle and Krafft regarding the 35 U.S.C. 103 rejections of claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.2) The rejection of Claim 6 has been detailed below.
3.3) Applicant’s arguments with respect to the application of Delaruelle and Krafft regarding the 35 U.S.C. 103 rejections of claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.4) Regarding Applicant’s arguments with respect to the application of Alger regarding the 35 U.S.C. rejection of Claim 15, Examiner notes that Alger uses the term “external environment information sources” to indicate that the information is coming from a data source external to the vehicle, not that the information is regarding the external environment. In [0092] of Alger, Alger discloses receiving information from other vehicles 420 to estimate the own vehicle’s air pollution level. [0047] indicates that the information from the other vehicles 420 comes from the other vehicles’ sensors 140. [0052] indicates that the other vehicles’ sensors 140 measure a representation of the air quality within the vehicle interior, which reads on Applicant’s limitation of “second air pollution level at a second passenger cabin of a second vehicle”. 
Additionally, as detailed in the Office Action filed 02/01/2022, Page 11, Examiner has provided a clear articulation of the reasons why the claimed invention would have been obvious. The arguments have been reproduced below with additional detail provided. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160318368 A1, filed 04/29/2015, hereinafter “Alger”, in view of US 20130151133 A1, filed 12/09/2011, hereinafter “Kickbusch”.

Regarding Claim 1, Alger teaches:
A method comprising: (figure 6)
obtaining a driving path of a vehicle, ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
wherein the driving path comprises a at least one future location that the vehicle is expected to arrive to at a future time; ([0025] and figure 4, route 480, wherein the obtained route contains an area, or future location, of bad air quality that the vehicle is expected to arrive to at a future ETA)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future location; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is received for locations along the predicted route from sensors. The sensors are located both on the own vehicle and on another vehicle traveling ahead on the same route, so the air pollution data received from these sensors contains an air pollution level of a future location of the own vehicle)
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future location; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution)
and in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location. ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
Alger remains silent on:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location.
Kickbusch teaches:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location. (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration) so that the scheduled arrival time of the vehicle to the future location is intentionally delayed. Additionally, see at least [0047] and [0111] and figure 2, step 204, wherein this remedial action is in response to detecting failure of an operational parameter, such as an emissions (pollution) limit.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Alger with Kickbusch’s technique of intentionally delaying an arrival of the vehicle to at least one future location by increasing a driving duration of the vehicle. It would have been obvious to modify because doing so allows for efficient routing of vehicles in order to avoid events in the transportation network while still allowing the flow of movement of the vehicles, as taught by Kickbusch (see at least [0002]). When one of ordinary skill in the art reads Alger, in particular [0085]-[0087], which disclose driving on alternative routes to avoid locations of bad air quality, and Kickbusch, in particular [0091] and [0047], which discloses intentionally delaying an arrival of the vehicle to a future location where an operational failure (emission limit exceeded) occurs, then they would be motivated to combine the two to solve the problem of avoiding locations of bad air quality without disrupting traffic flow.

Regarding Claim 2, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches: 
wherein said predicting comprises determining that an air pollution level is above a predetermined threshold. ([0083], wherein the predicted score representing the air pollution level is compared to a predetermined threshold value to determine whether any action is needed, and figure 5, wherein the air pollution levels are compared to a “GOOD” and “BAD” threshold)

Regarding Claim 3, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting comprises: estimating an arrival time of the vehicle to the at least one future location; ([0085], wherein the estimated time of arrival for the future location with bad air quality is determined)
and predicting, based on the air pollution data, an estimated air pollution level at the at least one future location at the arrival time. ([0094] and figure 5, wherein the level of air pollution, “GOOD” or “BAD”, is predicted at predetermined times, including T2, the ETA for entering an area with bad air quality)

Regarding Claim 4, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said performing of the prevention action is performed at or before a predetermined time prior to the vehicle reaching the at least one future location. ([0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality, and [0088], wherein the rate of degradation of recirculated air is used to calculate at what time to perform operation actions prior to entering the area of bad air quality, making it a predetermined time)

Regarding Claim 5, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein the prevention action further comprises performing at least one of turning on an air purifier inside the vehicle; ([0029], wherein an electrostatic filter is activated as a prevention action for bad air quality. Electrostatic air filters are a type of air purifier)
closing one or more windows of the vehicle; 
turning on an air conditioning of the vehicle; ([0052], wherein the automatic climate control modulation system, or ACCM, controls the air conditioning system of the vehicle, and [0094], wherein the ACCM increases operation of the climate control system as a prevention action)
and modifying a circulation of the air conditioning of the vehicle to circulate internal air within the vehicle. ([0081], wherein the circulation of air conditioning is modified by turning on re-circulation of the vehicle interior air)

Regarding Claim 6, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said delaying the arrival of the vehicle to the at least one future location comprises: estimating, based on the air pollution data, that the air pollution level at the at least one future location is about to be below a threshold; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution, and see at least [0083] and figure 5, wherein each estimation of the air pollution level is checked to see if it meets a threshold)
Alger remains silent on:
estimating at a second future time; 
and modifying the driving path of the vehicle to cause the vehicle to arrive to the future location at the second future time instead of at the future time.
Kickbusch teaches:
estimating at a second future time; (see at least [0079] and figure 2, step 210-212, wherein a simulation is performed where the vehicle arrives at the same future location at a later time (second future time) compared to the original scheduled arrival time (original future time), and the simulation can be used to estimate the vehicle density and  emissions generated )
and modifying the driving path of the vehicle to cause the vehicle to arrive to the future location at the second future time instead of at the future time. (see at least [0079] and [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration) so that the scheduled arrival time of the vehicle to the future location (the future time) is intentionally delayed (second future time))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Alger with Kickbusch’s technique of estimating at a second future time and intentionally delaying an arrival of the vehicle to at least one future location by increasing a driving duration of the vehicle. It would have been obvious to modify because doing so allows for efficient routing of vehicles in order to avoid events in the transportation network while still allowing the flow of movement of the vehicles, as taught by Kickbusch (see at least [0002]). When one of ordinary skill in the art reads Alger, in particular [0085]-[0087], which disclose driving on alternative routes to avoid locations of bad air quality, and Kickbusch, in particular [0091] and [0047], which discloses intentionally delaying an arrival of the vehicle to a future location where an operational failure (emission limit exceeded) occurs, then they would be motivated to combine the two to solve the problem of avoiding locations of bad air quality without disrupting traffic flow.

Regarding Claim 7, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein the prevention action is configured to prevent the air pollution at the at least one future location to reach a passenger cabin of the vehicle. ([0092], wherein the ACCM performs the determined prevention action in order to maximize the quality of air in the passenger cabin, synonymous with preventing air pollution from reaching the passenger cabin)

Regarding Claim 8, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting is further performed based on historical pollution data along the driving path. ([0098] and figure 6, steps 620 and 650, wherein external environment information sources are used to obtain data to predict the air pollution levels along the driving path, and [0023], wherein the data used to predict the air pollution levels includes historical air quality data for the locations along the obtained route)

Regarding Claim 9, Alger and Kickbusch in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting is performed based on real-time pollution data along the driving path. ([0098] and figure 6, steps 610 and 650, wherein real-time data obtained from vehicle sensors is used to predict the air pollution levels along the driving path)

Regarding Claim 15, Alger teaches:
A method comprising:
obtaining a driving path of a vehicle, wherein the driving path comprises a future sub-path that the vehicle is expected to arrive to at a future time; ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
estimating a time window when the vehicle is expected to be located on the future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
determining an air pollution level at a passenger cabin of the vehicle, wherein the air pollution level at the passenger cabin of the vehicle is determined based on a second air pollution level at a second passenger cabin of a second vehicle, ([0092], wherein the air quality information is received from other vehicles 420. [0047] indicates that the information from the other vehicles 420 comes from the other vehicles’ sensors 140. [0052] indicates that the other vehicles’ sensors 140 measure a representation of the air quality within the vehicle interior, which reads on Applicant’s limitation of “wherein the air pollution level at the passenger cabin of the vehicle is determined based on a second air pollution level at a second passenger cabin of a second vehicle,”)
wherein the second vehicle drives in the driving path of the vehicle, (see at least Claim 9 and [0092] and figure 4, vehicle 410 and other vehicle 420 which travel on the same path)
and performing an action based on the estimated air pollution level at the future sub-path within the time window and based on the air pollution level at a passenger cabin of the vehicle ([0098]-[0099] and figure 5, wherein an action is generated based on both the predicted, or estimated air pollution level at the future time, and the interval vehicle air pollution level)
Alger is silent on:
wherein the vehicle and the second vehicle have a same ventilation status.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use alternate air quality sensor data from vehicles other than the host vehicle when the two vehicles have the same ventilation status. It would have been obvious to modify because doing so ensures that the sensor readings from the second vehicle are good representatives of the air quality in the first, host vehicle. For example, if the other vehicle is recirculating air and the own vehicle is allowing in exterior air, the sensor data from the other vehicle would only be representative of the other vehicle’s interior cabin air quality and wouldn’t be a good measurement of the own vehicle’s interior cabin air quality, which depends on the exterior air quality. [0074] of Alger discusses weighting different sources of pollution information based on their relevance to the own vehicle, in particular that sensor data from the other vehicle is weighted more when determining the interior cabin pollution level of the own vehicle. [0075] and [0088] of Alger discusses predicting the air pollution level of the interior cabin of the own vehicle based on factors such as number of passengers and air volume within the own vehicle, along with the ventilation status of the vehicle in order to account for the rate of degradation of re-circulated air. One having ordinary skill in the art, looking at Alger’s teaching of choosing data sources with factors relevant to the own vehicle, and Alger’s teaching of using the ventilation status as a factor in predicting the air pollution level of the own vehicle, would be motivated to look for data sources of pollution information from other vehicles with the same ventilation status as the own vehicle. Using sensor data from an analogous vehicle traveling on the same route allows the own vehicle to get a real-time look at the air quality ahead of the own vehicle, allowing it to schedule preventative actions before reaching areas with high levels of pollution, as recognized by Alger ([0092]).

Regarding Claim 17, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein said predicting the estimated air pollution level comprises: predicting a plurality of estimated air pollution levels along several locations within the future sub-path at respective expected arrival times thereto; ([0094] and figure 5, wherein the air pollution levels are computed continuously, or at multiple locations, within each sub-path of the vehicle travel path corresponding to the times T1-T5 that the vehicle enters the sub-paths. The air pollution levels are computed from received ACCM system data)
and computing the estimated air pollution level based on the plurality of estimated air pollution levels along the several locations. ([0094]-[0096] and figure 5, wherein the air pollution levels across each segment are computed as “GOOD” or “BAD”)

Regarding Claim 18, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein said performing the action comprises:
in response to a determination that the estimated air pollution level is below a threshold, performing a ventilation action while the vehicle is located on the future sub-path, (see at least [0095] and figure 5, wherein the ventilation of the vehicle is increased to high when the air pollution level outside is good, or below a threshold)
wherein the method further comprises stopping the ventilation action, ([0094] and figure 5, right before T2, wherein the ventilation is changed from a high level to a low level)
wherein said stopping is performed before the vehicle exits the future sub-path. ([0094], wherein the ventilation action stopping is performed prior to exiting sub-path T1-T2 and entering sub-path T2-T3 with decreased air quality levels)

Regarding Claim 19, Alger teaches:
A computerized apparatus having a processor, (figures 1 and 2)
the processor being adapted to perform the steps of: obtaining a driving path of a vehicle, ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
wherein the driving path comprises a at least one future sub-path that the vehicle is expected to arrive to at a future time and at least one future location that the vehicle is expected to arrive to at a later time; ([0030], wherein the method can be performed over portions of the obtained expected route with bad air quality, or sub-paths that the vehicle is expected to arrive to at a future time, and see at least [0025] and figure 4, route 480, wherein the obtained route contains an area, or future location, of bad air quality that the vehicle is expected to arrive to at a future ETA)
estimating a time window when the vehicle is expected to be located on the at least one future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future sub-path and the at least one future location; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is continuously received for locations along the predicted route from sensors. The sensors are located both on the own vehicle and on another vehicle traveling ahead on the same route, so the air pollution data received from these sensors contains an air pollution levels of a future sub-path and multiple future locations of the own vehicle, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future location; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution)
in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location; ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
Alger remains silent on:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path by increasing a driving duration of the vehicle within the future sub-path
However, Alger does teach determining that the estimated air pollution level is below a threshold and performing a prevention action in response to that determination ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Kickbusch teaches:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location. (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration) so that the scheduled arrival time of the vehicle to the future location is intentionally delayed)
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path by increasing a driving duration of the vehicle within the future sub-path (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration). Additionally, see at least [0047] and [0111] and figure 2, step 204, wherein this remedial action is in response to detecting failure of an operational parameter, such as an emissions (pollution) limit at a future location, and the vehicle is delayed exiting the sub-path just before the future location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Alger with Kickbusch’s technique of intentionally delaying an arrival of the vehicle to at least one future location by increasing a driving duration of the vehicle. It would have been obvious to modify because doing so allows for efficient routing of vehicles in order to avoid events in the transportation network while still allowing the flow of movement of the vehicles, as taught by Kickbusch (see at least [0002]). When one of ordinary skill in the art reads Alger, in particular [0085]-[0087], which disclose driving on alternative routes to avoid locations of bad air quality, and Kickbusch, in particular [0091] and [0047], which discloses intentionally delaying an arrival of the vehicle to a future location where an operational failure (emission limit exceeded) occurs, then they would be motivated to combine the two to solve the problem of avoiding locations of bad air quality without disrupting traffic flow.

Regarding Claim 20, Alger teaches:
A computer program product ([0035]) comprising a non-transitory computer readable storage medium ([0036]) retaining program instructions, 
which program instructions when read by a processor, cause the processor to perform a method (figure 6) comprising:
obtaining a driving path of a vehicle, ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
wherein the driving path comprises a at least one future sub-path that the vehicle is expected to arrive to at a future time and at least one future location that the vehicle is expected to arrive to at a later time; ([0030], wherein the method can be performed over portions of the obtained expected route with bad air quality, or sub-paths that the vehicle is expected to arrive to at a future time, and see at least [0025] and figure 4, route 480, wherein the obtained route contains an area, or future location, of bad air quality that the vehicle is expected to arrive to at a future ETA)
estimating a time window when the vehicle is expected to be located on the at least one future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future sub-path and the at least one future location; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is continuously received for locations along the predicted route from sensors. The sensors are located both on the own vehicle and on another vehicle traveling ahead on the same route, so the air pollution data received from these sensors contains an air pollution levels of a future sub-path and multiple future locations of the own vehicle, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future location; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution)
in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location; ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
and in response to a determination that the estimated air pollution level is below a threshold, performing a ventilation action while the vehicle is located on the future sub-path. ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Alger remains silent on:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path by increasing a driving duration of the vehicle within the future sub-path
However, Alger does teach determining that the estimated air pollution level is below a threshold and performing a prevention action in response to that determination ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Kickbusch teaches:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location by increasing a driving duration of the vehicle before reaching the at least one future location. (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration) so that the scheduled arrival time of the vehicle to the future location is intentionally delayed)
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path by increasing a driving duration of the vehicle within the future sub-path (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle (increasing a driving duration). Additionally, see at least [0047] and [0111] and figure 2, step 204, wherein this remedial action is in response to detecting failure of an operational parameter, such as an emissions (pollution) limit at a future location, and the vehicle is delayed exiting the sub-path just before the future location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Alger with Kickbusch’s technique of intentionally delaying an arrival of the vehicle to at least one future location by increasing a driving duration of the vehicle. It would have been obvious to modify because doing so allows for efficient routing of vehicles in order to avoid events in the transportation network while still allowing the flow of movement of the vehicles, as taught by Kickbusch (see at least [0002]). When one of ordinary skill in the art reads Alger, in particular [0085]-[0087], which disclose driving on alternative routes to avoid locations of bad air quality, and Kickbusch, in particular [0091] and [0047], which discloses intentionally delaying an arrival of the vehicle to a future location where an operational failure (emission limit exceeded) occurs, then they would be motivated to combine the two to solve the problem of avoiding locations of bad air quality without disrupting traffic flow.

Regarding Claim 21, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein the action comprises performing at least one of: opening one or more windows of the vehicle; 
turning on an air conditioning of the vehicle; ([0052], wherein the automatic climate control modulation system, or ACCM, controls the air conditioning system of the vehicle, and [0094], wherein the ACCM increases operation of the climate control system as a prevention action)
and modifying a circulation of the air conditioning of the vehicle to circulate external air into the vehicle. ([0081], wherein the circulation of air conditioning is modified by turning off re-circulation of the vehicle interior air in order to flush the vehicle interior air with external air)

Regarding Claim 22, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein the action is a ventilation action that is configured to decrease an air pollution level inside the passenger cabin of the vehicle. ([0081], wherein the ventilation action is performed in order to flush the vehicle interior air with external air when the external air quality is better than the internal air, thereby decreasing an air pollution level inside the vehicle’s passenger cabin)

Regarding Claim 23, Alger and Kickbusch teaches all of the limitations of Claim 1 as discussed above, and Alger remains silent on:
wherein the driving duration of the vehicle before reaching the at least one future location is increased by at least one of: 
slowing down the vehicle, whereby the vehicle driving in the driving path for a longer time; 
and adding a stop to the driving path at an intermediate location prior to reaching the at least one future location, 
wherein the intermediate location, wherein air pollution level at the intermediate location is below a level of the air pollution that the vehicle is predicted to encounter at the at least one future location. 
However Alger does teach generating an alternative route for the vehicle to instead travel through a location with air pollution levels below the level of the air pollution that the vehicle is predicted to encounter at the at least one future location. (see at least [0086])
Kickbusch teaches:
wherein the driving duration of the vehicle before reaching the at least one future location is increased by at least one of: (Due to the limitation “at least one of”, under broadest reasonable interpretation, any prior art that teaches any one of the following limitations will read on Claim 23)
slowing down the vehicle, whereby the vehicle driving in the driving path for a longer time; (see at least [0091] and figure 2, step 218, wherein a remedial action is implemented, including slowing down the vehicle so that the scheduled arrival time of the vehicle to the future location is intentionally delayed, which results in the vehicle drives on the driving path for a longer time)
and adding a stop to the driving path at an intermediate location prior to reaching the at least one future location, (see at least [0091], wherein instead of slowing down the vehicle, the vehicle’s preventative action is to change its future destination location to a service location instead)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Alger with Kickbusch’s technique of slowing down the vehicle to increase the driving duration. It would have been obvious to modify because doing so allows for efficient routing of vehicles in order to avoid events in the transportation network while still allowing the flow of movement of the vehicles, as taught by Kickbusch (see at least [0002]). When one of ordinary skill in the art reads Alger, in particular [0085]-[0087], which disclose driving on alternative routes to avoid locations of bad air quality, and Kickbusch, in particular [0091] and [0047], which discloses intentionally delaying an arrival of the vehicle to a future location where an operational failure (emission limit exceeded) occurs, then they would be motivated to combine the two to solve the problem of avoiding locations of bad air quality without disrupting traffic flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667